AMENDMENT


           ThisAMENDMENT TO DISTRIBUTION AGREEMENT (this “Amendment”), dated as
of June 16, 2003, between IMS Health Incorporated (“IMS”) and Synavant Inc.
(“Synavant”).


          WHEREAS, IMS and Synavant are parties to that certain Distribution
Agreement, dated as of August 31, 2000 (as the same may have been amended,
modified, or supplemented prior to the date hereof, the “Distribution
Agreement”)


          WHEREAS, IMS, Synavant, and Dendrite International, Inc. (“Dendrite”)
entered into a Letter Agreement, dated May 8, 2003 (the “Letter Agreement”), in
contemplation of the acquisition of Synavant by Dendrite and/or certain of its
affiliates (the “Transaction”);


          WHEREAS, simultaneous with the execution and delivery of this
Amendment, the Transaction will be closed and in accordance with the Letter
Agreement the parties desire to amend the terms of the Distribution Agreement;


          NOW, THEREFORE, in consideration of the premises and mutual covenants
and agreements set forth in this Amendment, the parties hereby agree as follows
(capitalized terms contained herein and not defined in this Amendment have the
meanings set forth in the Distribution Agreement):


         1.               The Distribution Agreement is hereby amended by
deleting Section 2.16 in its entirety, and replacing it with the following:
“Section 2.16 [Intentionally omitted].”


         2.               Except as expressly amended and modified under
paragraph 1 above, the Distribution Agreement shall remain in full force and
effect.


         3.               This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed in the State of New York.



[SIGNATURE PAGE FOLLOWS]


--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed and delivered by their respective duly authorized representative as
of the date first above written.


IMS HEALTH INCORPORATED.


BY:  ROBERT H. STEINFELD
——————————————
Name:  Robert H. Steinfeld
Title:    SVP - General Counsel



SYNAVANT INC.


BY:  CHRISTINE PELLIZZARI
——————————————
Name:  Christine Pellizzari
Title:    Secretary
